People v Worrell (2018 NY Slip Op 01344)





People v Worrell


2018 NY Slip Op 01344


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2015-08948
 (Ind. No. 4695/14)

[*1]The People of the State of New York, respondent,
vSelwyn Worrell, appellant.


Paul Skip Laisure, New York, NY (Erica Horwitz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel; Masha Simonova on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Elizabeth Foley, J., at plea; Guy Mangano, Jr., J., at sentence), imposed August 6, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Given the defendant's age, experience, and background, it is not apparent from the face of the record that he fully appreciated the consequences or understood the nature of the waiver of the right to appeal (see People v Bradshaw, 18 NY3d 257, 260-261; cf. People v Sanders, 25 NY3d 337, 340). Accordingly, the defendant's purported waiver of the right to appeal was invalid and, thus, does not preclude review of his excessive sentence claim. Nevertheless, the defendant has completed the term of imprisonment imposed and, thus, his contention that this portion of the sentence was excessive has been rendered academic (see People v Stockinger, 131 AD3d 550, 551; People v Russillo, 27 AD3d 493, 494). The period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
SCHEINKMAN, P.J., RIVERA, AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court